Title: To John Adams from Tristram Dalton, 16 January 1797
From: Dalton, Tristram
To: Adams, John



My Dear Sir
Washington 16th. Jany. 1797

Among the many Congratulations that will be presented to You, on your being elected to the high & important Office of President of the United States, permit me to present mine—I pray You not to accept them as offered to the Shrine of Power only, but as proceeding from the Heart of Friendship& the Soul of unfeigned regards—
While our Country shall thus express their Gratitude to, and Confidence in, their able & tried Citizens. The People will be blessed.
On this Eventful Occasion I feel as a Citizen—and I feel as a Friend of many-many years—in which Light, I will hope to appear to you the few days left us to act on this Stage—Uninterrupted Friendship of nearly half a century, is not common—shall I add—not to be shaken——
Having, during the late Election, been in the hearing of the roaring of the Virginia Maelstroome, I observed, with infinite pleasure, that they did not, because they could not, produce, from the their furnace of Anarchy, one Objection to your Character.—A sullen Murmur was heard from the Masonic Family, which was soon traced, proved a Lie—and retracted—
The ill Use made of your Defence &c, you must have seen in the Public Papers—You may remember that I prophesied that this work would become the political Bible of France—which has, in a considerable degree, been verified—I should not wonder to find it become so to the Men who have thus wantonly—and knowingly abused it—Some of them, already, acknowledge that they only had a point in View—but no real objection to the general Principles in the Book.
I was, this day, informed that some zealous Friends of Mr Jefferson say—They have good authority to assert, that He has declared his approbation of the Issue of the late Election—That he has, in the warmest terms, expressed a high sense of the Abilities, Integrity, and Firmness—of the President Elect, adding that he has the utmost confidence of your being a true Friend to our Constitution, and that under your Administration it will be inviolably maintained—
From whatever motive these assertions may have been made, it may be of Service for his Friends & Partizans to believe them and not amiss that you should know them—They say that Mr Jefferson will act as Vice-President—
As the greatest Aid in my power, altho’ my best Services are at your Command, I will pray that you may have that Assistance from Above, which will render the Burdens of Government light—And your exertions successful—That the Blessings of a grateful People may follow You through Life and the Rewards of the Faithful await you at the solemn Scene of closing it, / I am, with the warmest / Attachment on every Principle / Dear Sir Your sincere Friend / & And most hble Servant

Tristram Dalton